Citation Nr: 0500405	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  96-48 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of exposure 
to toxic herbicides, to include peripheral neuropathy, a skin 
disorder (chloracne), and over 130 other symptoms and 
diseases.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1966 to April 
1969.  He served in the Republic of Vietnam from March 1967 
to April 1968.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to 
service connection for residuals of exposure to toxic 
herbicides, to include peripheral neuropathy, a skin disorder 
(chloracne), and over 130 other symptoms and diseases.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam from March 1967 to April 1968, and is presumed to 
have been exposed to toxic herbicides.

2.  The competent evidence establishes that the veteran's 
current diseases and disabilities are not etiologically 
related to his military service or exposure to toxic 
herbicides.


CONCLUSION OF LAW

None of the veteran's claimed diseases or disabilities (to 
include peripheral neuropathy, a skin disorder (chloracne), 
and over 130 other symptoms and diseases) were incurred or 
aggravated as a result of the veteran's military service, to 
include exposure to toxic herbicides.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307(a)(6), 3.309(e) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in May 2003.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to 
service connection for the residuals of exposure to toxic 
herbicides, to include under the direct service connection 
provisions of 38 C.F.R. § 3.303 and the presumptive 
provisions of 38 C.F.R. § 3.307 and § 3.309.  He was advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The appellant was apprised of the evidence considered by 
VA and the applicable laws and regulations in the Statement 
of the Case (SOC) and subsequent Supplemental Statements of 
the Case (SSOC).  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claim 
decided below has been received, there is no indication that 
disposition of this claim would not have been different had 
the appellant received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with multiple VA compensation 
and "Agent Orange" examinations.  These examinations noted 
accurate medical histories, detailed findings on examination, 
and the appropriate diagnoses and opinions on etiology.  The 
VA compensation examiners specifically noted that a detailed 
review of the claims file had been conducted in connection 
with their examinations.  Therefore, these examinations are 
adequate for VA purposes.  See also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. 
App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in the letter of May 2003 and in prior letters 
sent to the veteran.  All identified private and government 
medical records have been obtained or the identified 
facilities have indicated that such records do not exist at 
their locations.  Notification of the unavailability of these 
records was reported in multiple SSOCs.  See 38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e).  As he has not provided 
any additional evidence or identified any other relevant 
medical treatment, further development of the medical 
evidence is not warranted.

The appellant requested a hearing before VA and such a 
hearing was held.  The transcript of this hearing has been 
associated with the claims file.  The Board concludes that 
all pertinent evidence regarding the issue decided below has 
been obtained and incorporated into the claims file.  
Therefore, appellant review is appropriate at this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all available 
medical evidence has been obtained regarding the issue 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

In numerous written contentions and at his hearing on appeal, 
the veteran has claimed that he was exposed to toxic 
herbicides during his service in Vietnam.  He alleges that 
this exposure has resulted in over 130 different symptoms and 
disorders with which he currently suffers.  In April 1997, 
the veteran testified that his symptoms had begun during his 
military service in Vietnam.  He claimed that he was not 
treated for these problems during military service because he 
was threatened by his superiors with imprisonment if he made 
complaints or vocalized among his comrades that the symptoms 
were due to Agent Orange exposure.  He also claimed to have 
been exposed to anthrax during his Vietnam service.  However, 
he acknowledged that no doctor had told him that his current 
disabilities were related to exposure to toxic herbicides.  
He also denied ever seeking medical treatment for his claimed 
disabilities within one year after his separation from 
military service.

The veteran was given an entrance examination for military 
service in September 1966.  He denied any prior history of 
medical illness.  On examination, his physical systems were 
all found to be normal.  Service medical records dated in 
September 1968 noted that warts had been removed from the 
veteran's right hand without any complication.  He was 
afforded a separation examination in April 1969.  Again, his 
physical systems were all normal, except for his skin, which 
had scars on the right hand.  The examiner did not list any 
defects regarding the veteran.

U. S. Public Health Service (PHS) records dated in the early 
1970s noted the veteran was given a comprehensive physical 
examination in July 1970.  This examination was reported to 
be normal, except for a palpable right inguinal hernia and a 
questionable left inguinal hernia.  He was treated 
periodically in the early 1970s for pain in his left foot, 
cold symptoms, and psychiatric complaints.  In October 1970, 
this was assessed as a sprain and in November 1970 the 
impression was ligament strain.  In February 1971, the arch 
was found to be "somewhat" flattened.  Foot X-rays taken in 
November 1970 and February 1971 found no abnormalities.  In 
September 1971, an outpatient record noted an impression of 
weakness possibly due to recent gastrointestinal or urinary 
tract infection.  An outpatient record dated in February 1974 
noted hand lesions consistent with a vesicular type skin 
disorder.  A VA outpatient record dated in February 1976 
noted the veteran's complaints of penile discharge that 
turned from white to yellow to green.  The impression was 
nonspecific urethritis.

Workers' Compensation records indicate that the veteran 
injured his back in a job related injury in November 1984.  
An outpatient record of December 1984 noted the veteran had 
injured his low back during an on-the-job injury.  It was 
opined that the veteran may have had a herniated disc, but he 
declined further evaluation or treatment.  A private 
orthopedic examination felt the veteran suffered with a 
lumbosacral strain.  An electromyograph (EMG) of October 1985 
noted an impression of mild nerve root irritation at the L-
5/S-1 level.  A computerized tomography (CT) scan of April 
1986 revealed a herniated disc with displacement to the right 
at the L5-S1 level and a questionable conjoint nerve tendon 
at the L5-S1 level on the left.  A medical report of August 
1988 noted the veteran sustained an on-the-job injury to his 
right shoulder that resulted in a contusion with possible 
tendonitis.  

A private outpatient record dated in June 1985 noted the 
veteran's complaint of right shoulder pain.  The impression 
was myalgia.  In November 1985, the veteran complained of 
sore gums.  The impression was advanced gingivitis.  

VA outpatient records dated in 1989 noted the veteran's 
complaints of stomach problems.  The impression was a history 
of peptic ulcer disease.  A chest X-ray was noted to be 
within normal limits with no active infiltrate in the lungs.  
There was a calcified granuloma in the left lung base.  

The veteran was afforded a VA "Agent Orange" examination in 
February 1990.  The findings of this examination were 
reported to be within normal limits, except for bilateral 
scars from inguinal hernia repair (with no current hernia), 
history of peptic ulcer disease, history of rectal bleeding 
in 1988, limited motion in the neck with slight swelling of 
the cervical lymph nodes, slight redness of the pharynx.  An 
ETT noted normal tracing that was negative for ischemia and 
arrhythmia.  The impressions included non-cardiac chest pain, 
chronic obstructive pulmonary disease (COPD) due to smoking, 
presbyopia, and probable ocular migraine.  

An outpatient record of February 1990 noted the veteran 
complained of a history of swelling in his right knee.  On 
examination, there were no abnormalities.  A right knee X-ray 
was reported to be negative.  The assessment was a history of 
right knee swelling of an unknown etiology and arthralgias of 
the elbows.  An orthopedic consultation conducted later that 
month noted complaints of intermittent swelling and snapping 
with movement of the veteran's knees.  The impression was 
bilateral retropatellar syndrome.

An outpatient record of March 1990 noted impressions of upper 
respiratory infection and bronchitis.  In March 1990, the 
veteran was given an impression of upper respiratory 
infection and bronchitis.  In April 1990, the veteran was 
given a diagnosis for functional hypoglycemia and referred 
for dietary consultation.  A VA neurologic consultation of 
July 1990 reported an impressions of questionable migraine 
headaches (it was noted by the examiner that the related 
history was extremely vague and the reported complaints were 
non-stereotypical with numerous somatic complaints), and 
reactive hypoglycemia.  The neurologist noted that since 
hypoglycemia can trigger headaches, this disorder should be 
treated prior to embarking on a rigorous treatment of the 
questionable migraine headaches.  A vision examination of May 
1990 noted an impression of early presbyopia.  

An undated VA physical examination noted the veteran's 
complaints of back and multiple joint pains.  The impressions 
were chronic back pain with history of disc disease, possible 
early degenerative joint disease in the right hip, and other 
joint symptoms of an undetermined cause.

The veteran underwent private psychological testing and 
evaluation in April 1991.  The impression was a schizotypal 
characteristic with a marked degree of depression and 
anxiety, with a preoccupation with his physical symptoms and 
complaints.  It was noted that this preoccupation had 
significantly increased in recent years.

In April 1991, the assessment was resolving bronchitis.  An 
undated VA outpatient record noted the veteran's multiple 
complaints related to his exposure to Agent Orange.  It was 
noted that he had "rambling thoughts [regarding] various 
somatic complaints..."  The assessments included a history of 
PTSD, probable personality disorder, and a history of severe 
somatization.  In June 1991, the veteran complained that he 
had upper extremity numbness when he slept on his side.  
Examination revealed questionable sensory disturbance along 
the C6 and C7 root distribution.  The impression was 
questionable atypical root "distribution."  

A comprehensive VA physical examination conducted in June 
1991 noted diagnoses of "prior dx" of reactive 
hypoglycemia, ophthalmic migraine, "dubious" history of 
"passing out," tobacco abuse, questionable alcohol abuse, 
personality disorder (prior diagnosis of depression), early 
COPD, history of duodenal ulcer, and chronic back pain 
(questionable diagnosis of discogenic disease).

A SSA decision issued in May 1991 found the veteran to be 
disabled and unable to work due to a personality disorder.  

Private hospital records dated in September 1991 noted that 
the veteran had been admitted after a syncopal episode and 
numbness over his left face and left side of his body.  He 
reported having a history of cardiac arrhythmias for which he 
was given medication that was later withdrawn by his VA 
caregivers.  Physical examination was essentially negative.  
A CT scan of the brain was noted to be normal.  A chest X-ray 
found no evidence of active or acute cardiopulmonary 
disorder.  There was a calcified focus seen in the left lower 
lung.  The veteran was admitted for observation.  The 
discharge diagnoses were pre-syncopal episode with no 
evidence of arrhythmias or central nervous system lesion, 
atypical migraine including ocular migraine, degenerative 
joint disease, and COPD.  

Follow-up VA examination in late September 1991 noted the 
veteran's complaints of chest pain and tightness that 
radiated into the left upper extremity.  Cardiac examination 
noted S1, S2 bradycardia.  The diagnosis was unstable angina.  
A separate outpatient record noted an assessment of chest 
pain related to decreased oxygen to the myocardia (myocardio 
ischemia).  The chest pain was noted to be totally relieved 
with nitroglycerin.  However, a final medical record for this 
period noted a diagnosis of noncardiac chest tightness.  In 
October 1991, the veteran complained of difficulty breathing.  
The assessment was hyperventilation.  In November 1991, the 
veteran was seen for heart palpitations.  The impression was 
no evidence of mitral valve prolapse.

A private chest X-ray of February 1992 found old 
granulomatous disease, but no definitive evidence of an acute 
cardiopulmonary disease.  A VA outpatient record of March 
1992 noted the veteran's complaints of abdominal pain.  The 
impression noted to rule out Crohn's disease.  He was given a 
series of VA diagnostic tests in March 1992.  An upper 
gastrointestinal (GI) study (with barium) was noted to be 
unremarkable.  X-rays of the lumbar spine, pelvis, and 
cervical spine were found to be normal.  However, an 
abdominal ultrasound found an enlarged common bile duct and 
moderate prostatic enlargement with intraprostatic 
calcifications.  In April 1992, the veteran complained of 
stomach pain.  The assessment was musculoskeletal pain.

A private allergic evaluation performed in July 1992 noted 
that he veteran was tested and found allergic to grasses, 
ragweed pollens, weeds, tree pollens, cats, dogs, horses, 
mold spores, feathers.  The diagnosis was allergic rhinitis.  

The veteran was afforded a VA compensation examination in 
January 1993.  He complained of tingling, numbness, and 
reduced strength in both the upper and lower extremities.  
The veteran also reported neck pain with muscle spasm and low 
back pain that radiated into his lower extremities.  Prior 
EMG reportedly revealed peroneal nerve palsy.  The veteran 
reported a history of heavy alcohol use since 1967 and 
exposure to toxic herbicides during his service in Vietnam.  
The diagnoses were peripheral neuropathy in the lower 
extremities, most likely secondary to chronic alcohol abuse; 
and chronic low back pain with radiculopathy, secondary to 
lumbosacral strain and disc prolapse.

In February 1993, a VA outpatient record noted the complaint 
of urinary discharge.  The diagnosis was questionable 
unspecific urethritis.  In November 1993, an outpatient 
record noted assessments for asthma, allergic rhinitis, upper 
respiratory infection, and duodenal ulcer.  A VA outpatient 
record of April 1994 noted complaints of shortness of breath.  
The diagnosis was asthma.  In April 1995, the assessment was 
chronic bronchitis, allergic rhinitis, and a history of 
peptic ulcer disorder.  In May 1995, an assessment for COPD 
was given.  Finally, in October 1995, the examiner noted an 
assessment for asthma and bronchitis.  The examiner found the 
veteran's respiratory disorders were secondary to his tobacco 
dependence.

In July 1994, the veteran claimed to suffer with allergic 
rhinitis, ulcers, and peripheral neuropathy.  The examiner 
noted an assessment for these claimed disorders with the 
comment that they were secondary to Agent Orange exposure 
"according to patient."

In June 1995, the veteran complained of blood in his urine, 
green discharge, and pain on urinating.  The diagnosis was 
urinary tract infection.  Another outpatient record from late 
June 1995 noted assessments for hematuria and hematospermia.  
A scrotum sonogram of June 1995 revealed no significant 
abnormality except for some swelling of the tail of the 
epididymis that suggested an inflammatory disease.  A final 
urology consultation of June 1995 noted an assessment for 
left epididymitis.  In December 1995, the assessments were 
asthma and possible epididymitis.  In July 1997, he 
complained of a sore throat and productive cough.  The 
diagnosis was bronchitis.  

The veteran was afforded another "Agent Orange" examination 
in June 1997.  He reported a number of symptoms had existed 
since the early 1970s.  He specifically complained of 
repaired inguinal hernias, joint and low back pain, 
stomach/gastric distress, intermittent elevated blood 
pressure, and allergies.  He acknowledged that he smoked one 
and a half packs of cigarettes a day.  On examination, no 
lesions were found on his skin.  The diagnoses were 
degenerative joint disease of the lumbosacral spine (with 
recurrent back pain), bilateral inguinal herniorrhaphy 
(without sequlae), recurrent migraine headaches 
(nonprostating), polyneuropathy of the upper extremities 
(etiology undetermined), COPD, and peptic ulcer disease (with 
intermittent epigastric distress).  A VA neurologic 
consultation of June 1997 found that the veteran's physical 
examination was not consistent with peripheral neuropathy as 
the primary cause of his related symptoms.  

The veteran was given private psychological evaluation and 
testing in February 1998.  The examiner summarized that the 
veteran had a number of medical problems, gave a rather odd 
presentation, and seemed quite preoccupied with his physical 
symptoms.  The diagnoses included to rule out somatoform 
disorder, and mixed personality disorder with schizoid and 
schizotypal features.

A VA EMG conducted in February 1998 had results consistent 
with chronic right ulnar neuropathy and a superimposed C8 
radiculopathy.  There was no evidence of denervation.  X-rays 
revealed minimal spondylosis of the cervical spine and 
minimal degenerative disease in the lumbar spine.  

A VA skin examination of March 1998 found an 8-millimeter 
nevus on the right lower back.  In June 1998, an outpatient 
record reported an assessment for palpitation that was stress 
related and most likely due to a panic attack.  A neurologic 
consultation of September 1998 noted assessments for 
peripheral neuropathy and to rule out right ulnar neuropathy.  
A VA outpatient record of November 1998 noted impressions of 
asthma, ophthalmic migraine, low back syndrome, degenerative 
joint disease, right ulnar neuropathy, peripheral neuropathy, 
somatization, history of peptic ulcer disease/reflux, and 
status post bilateral inguinal hernia repair.  A neurologic 
consultation of November 1998 noted an assessment of 
migraine/tension headaches.  

Private hospital records dated in June 2002 reported the 
veteran was admitted for evolving anterior wall myocardial 
infarction.  A left heart catheterization, left 
ventriculography, coronary angiogram, and percutaneous 
transluminal coronary angioplasty with stent placement were 
performed.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, the veteran contends that he was exposed to 
toxic herbicides in service and that such exposure caused his 
claimed disabilities.  The specific statute pertaining to 
claimed exposure to toxic herbicides is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  These 
presumptive diseases must become manifest to a degree of 10 
percent or more at any time after leaving active service, 
except for chloracne, porphyria cutanea tarda, and 
acute/subacute peripheral neuropathy, which must be 
manifested to a degree of 10 percent or more within a year 
after leaving active service.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed.Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  Cf. Liesegang v. Sec. of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002); 69 
Fed.Reg. 31882 (Court order and final rule amending the 
effective date adding Diabetes Mellitus Type II to the list 
of diseases in 38 CFR 3.309(e) that are presumed to be due 
to exposure to herbicides used in the Republic of Vietnam.  
The new effective date is May 8, 2001).  As the new 
provision is liberalizing, it is applicable to the issue on 
appeal.  The RO had the opportunity to apply these changes to 
the current case in the SSOC issued in July 2003.  Therefore, 
referral for review by an AOJ is not warranted.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed with one of the specific diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  However, service 
connection may otherwise be established by competent evidence 
of a current disability and evidence linking that disability 
to military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  Finally, presumptive provisions at 38 C.F.R. 
§ 3.307(a)(3) and § 3.309(a) allow service connection for 
certain chronic diseases (to include arteriosclerosis, 
arthritis, progressive muscular atrophy, bronchiectasis, 
cardiovascular-renal disease, endocarditis, myocarditis, 
organic disease of the nervous system, active tuberculosis, 
malignant tumors, and gastric/duodenal peptic ulcers) if they 
become manifest to a degree of 10 percent or more within one 
year (for tuberculosis the presumptive period is three years) 
of separation from active service.

According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. 
§§ 1116, 1154.  The medical evidence indicates that the 
veteran did not suffer with any type of chronic disease or 
disability during his military service.  The only skin 
disorder noted was warts on his hands which were removed 
without further complaint or sequelae.  There is no medical 
evidence of any complaints or treatment for any type of 
disability within one year of the veteran's separation from 
active military service in April 1969.  The first medical 
evidence after the veteran's separation from military service 
is the PHA examination report of July 1970.  The only 
disability or disease found on this examination was bilateral 
inguinal hernia, a disability that is not considered under 
any of the applicable presumptive provisions.  There is no 
medical or radiological evidence that the veteran has ever 
had tuberculosis.  

There is no medical opinion of record that the veteran's 
claimed disabilities and diseases were the result of his 
exposure to Agent Orange or any other activity during his 
military service.  A July 1994 VA examiner appeared to link 
the veteran's allergic rhinitis, ulcers, and peripheral 
neuropathy to Agent Orange exposure; however, a close reading 
of this assessment indicates that this nexus was merely the 
opinion of the veteran, not the healthcare professional.  The 
veteran even acknowledged at his hearing on appeal that no 
medical professional had ever associated his current 
disabilities and diseases to his military service or exposure 
to toxic herbicides.  Indeed, solely the veteran's own lay 
testimony and statements on appeal support his claim.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espiritu at 494.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Further the Board cannot rely on its own 
unsubstantiated medical opinion, but instead must make legal 
determinations on the basis of competent medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 174, 175 
(1991).  The Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

There is no medical evidence that any of the diseases or 
disabilities listed at 38 C.F.R. § 3.309 for presumptive 
service connection existed during any applicable presumptive 
period.  In addition, there is no medical opinion that has 
associated any of the claimed diseases or disabilities with 
the veteran's active military service or exposure to toxic 
herbicides.  In fact, many of the claimed disorders have been 
attributed to other causes such as post-service injury, 
tobacco/alcohol abuse, or somatization.  Therefore, the Board 
finds that the preponderance of the most probative evidence 
is against the award of entitlement to service connection for 
residuals of exposure to toxic herbicides, to include 
chloracne, peripheral neuropathy, and over 130 other symptoms 
and diseases claimed by the veteran.

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to service connection for 
residuals of exposure to toxic herbicide, even with 
consideration that the veteran was in fact exposed to such 
herbicides.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While the veteran has 
provided lay evidence regarding the existence of a current 
disability and its relationship to his military service, this 
evidence is not competent to establish the required medical 
diagnosis and nexus opinion.  The Board finds that the 
examination reports prepared by competent medical 
professionals are more probative of the existence and 
etiology of a disorder or disability.

(Continued on next page.)



ORDER

Entitlement to service connection for residuals of exposure 
to toxic herbicides, to include peripheral neuropathy, a skin 
disorder (chloracne), and over 130 other symptoms and 
diseases, is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


